Digitally signed
                                                                            by Reporter of
                                                                            Decisions
                                                                            Reason: I attest to
                        Illinois Official Reports                           the accuracy and
                                                                            integrity of this
                                                                            document
                                Appellate Court                             Date: 2020.12.29
                                                                            13:29:22 -06'00'



                   People v. Bridges, 2020 IL App (1st) 170129



Appellate Court     THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption             JAMES BRIDGES, Defendant-Appellant.



District & No.      First District, Sixth Division
                    No. 1-17-0129



Filed               March 27, 2020
Rehearing denied    June 19, 2020



Decision Under      Appeal from the Circuit Court of Cook County, No. 14-CR-6007; the
Review              Hon. Stanley J. Sacks, Judge, presiding.



Judgment            Affirmed.


Counsel on          James E. Chadd, Patricia Mysza, and Adrienne N. River, of State
Appeal              Appellate Defender’s Office, of Chicago, for appellant.

                    Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg
                    and Iris G. Ferosie, Assistant State’s Attorneys, of counsel), for the
                    People.



Panel               JUSTICE HARRIS delivered the judgment of the court, with opinion.
                    Justices Cunningham and Connors concurred in the judgment and
                    opinion.
                                               OPINION

¶1       Following a 2016 jury trial, defendant James Bridges was convicted of armed robbery and
     aggravated kidnapping and sentenced to concurrent prison terms of 35 and 21 years. On appeal,
     defendant contends that (1) the trial court did not properly follow the three-stage procedure for
     evaluating Batson claims (see Batson v. Kentucky, 476 U.S. 79 (1986)) of racial discrimination
     in jury section, and (2) he should be resentenced for armed robbery because one of his prior
     convictions is void as facially unconstitutional. For the reasons stated below, we affirm the
     judgment herein and vacate the earlier conviction at issue.

¶2                                         I. JURISDICTION
¶3       On April 22, 2016, a jury found defendant guilty of armed robbery and aggravated
     kidnapping. On December 16, 2016, the court sentenced defendant to concurrent prison terms
     of 35 and 21 years respectively, and he filed his notice of appeal. Accordingly, this court has
     jurisdiction pursuant to article VI, section 6, of the Illinois Constitution (Ill. Const. 1970, art.
     VI, § 6), and Illinois Supreme Court Rule 603 (eff. Feb. 6, 2013) and Rule 606 (eff. July 1,
     2017) governing appeals from a final judgment of conviction in a criminal case.

¶4                                     II. BACKGROUND
¶5       Defendant was charged in relevant part with armed robbery while armed with a firearm
     (720 ILCS 5/18-2(a)(2) (West 2012)) against Anthony Claybourne and aggravated kidnapping
     while armed with a firearm (id. § 10-2(a)(6)) against Edward Hill, both allegedly committed
     on or about September 26, 2012.

¶6                                         A. Jury Selection
¶7       At jury selection, after 14 prospective jurors were examined and the State spread of record
     the criminal histories of certain veniremen, one was stricken for cause without objection. The
     State exercised one peremptory challenge for Daniel Wilson, to which defendant objected
     under Batson and sought an explanation for the challenge. The court noted that defendant
     would have to make a prima facie case before an explanation was due. Defendant replied that
     Wilson was the only black man in the 14-person panel, failed to disclose traffic violations but
     so had another venireman, and had no concerning issues in his voir dire testimony. The court
     found that defendant had not made a prima facie case of racial discrimination, agreeing that
     Wilson was the only black man in the panel but noting that two black women were not stricken.
     Defendant made three peremptory strikes of veniremen, none of whom were the black women.
¶8       After another panel of 14 prospective jurors was examined, the State spread of record the
     criminal history of three veniremen, including Keith Hawkins who had an assault conviction
     in Alaska and a 1995 conviction for “assault with an attempt sex abuse of a minor.” Three
     veniremen were stricken for cause without objection, and defendant used two peremptory
     challenges. The State then used three peremptory challenges, including Hawkins. Defendant
     objected under Batson because Hawkins was black, reminding the court of the striking of
     Wilson. The court asked the State why it excused Hawkins, the State responded to the effect
     that there was no prima facie case, and the court replied “I think there might be” and asked
     again for an explanation. The prosecutor replied that Hawkins had a conviction for “attempt


                                                  -2-
       criminal sexual assault of a child” and added “I don’t feel comfortable with him as a juror.”
       The court found that the State had given a race-neutral reason in Hawkins’s prior conviction.
       Defendant asked to “reopen the question” of striking Wilson, but the court declined. “We can’t
       go backwards at this juncture. He was excused. I felt that was a proper excusal. I asked the
       State for an excuse as to Hawkins. They gave me one that I feel is race-neutral, so Hawkins is
       gone as well.” The court noted for the record that a jury, including two alternates, had been
       selected. The two black women were primary, not alternate, jurors.

¶9                                               B. Trial
¶ 10       Hill and Lakesha Powell testified to being employees of a particular fast-food restaurant in
       September 2012. Defendant entered the restaurant on the evening of September 26, 2012,
       pointed a gun at Powell, grabbed her by the neck, and forced her to the cooler. She noticed that
       defendant was wearing gloves. Defendant then pointed a gun at Hill, forced Hill and Powell
       into the cooler, and locked it. While defendant was behind Powell for much of the time, Hill
       faced defendant from a few feet away with the store lights on and with nothing covering
       defendant’s face. Hill and Powell were in the cooler for about 15 minutes when a fellow
       employee, Claybourne, freed them. Hill saw defendant near the restaurant on the day after the
       incident and called the police, but defendant was gone before they arrived. Over a year later,
       Hill and Powell identified defendant from a photographic array, and Hill also identified him
       from a lineup.
¶ 11       Claybourne and fellow employee Elijah Williams testified that they were in the restaurant’s
       office on the evening in question, counting cash from a cash register drawer onto a table, when
       a man entered the room holding a gun. Claybourne identified defendant as that man at trial and
       in a photographic array and lineup over a year after the incident, but Williams was unable to
       make an identification. Williams laid face-down on the floor while the man pointed his gun at
       Claybourne and demanded the money before grabbing the money himself from the table and
       drawer with gloved hands. The man demanded any security video, and he cocked his gun when
       Claybourne replied that there was no videotape. The man ordered Claybourne to the floor,
       threatened to kill him if he followed him, and left the restaurant. Claybourne saw defendant
       again about a month later and called police, but “[t]hey didn’t come.”
¶ 12       Following closing arguments, jury instructions, and deliberations, the jury found defendant
       guilty as charged of aggravated kidnapping while armed with a firearm and armed robbery
       while armed with a firearm.

¶ 13                                            C. Posttrial
¶ 14       Defendant first filed a general posttrial motion raising no Batson claim but later filed an
       amended posttrial motion raising a Batson claim. He noted that he is a black man and that he
       objected once when the State peremptorily struck the only black man in the first panel of
       veniremen and again when the State peremptorily struck the only black man in the second
       panel. He argued that he made a prima facie case of discrimination and that the State failed to
       provide a sufficient reason for the disputed challenges.
¶ 15       The State responded to the amended posttrial motion, noting that defendant’s motion did
       not mention the men and two black persons in the first panel who the State did not challenge.
       The State argued that defendant failed to state a prima facie case in his first objection regarding
       Wilson because the nonchallenged veniremen included men and two black persons so that the

                                                    -3-
       theory of defendant’s case rested on Wilson being “the only one [who] fits both groups jointly.”
       As to the second panel and defendant’s objection to striking Hawkins, the State argued again
       that there were men and black persons who were not stricken by the State and added that,
       despite the lack of a prima facie case, the court had the State explain the Hawkins challenge
       and then found its explanation of a prior felony conviction to be sufficient.
¶ 16       At the posttrial hearing, defendant argued that he had made a prima facie case that the State
       peremptorily challenged the only two black men in the venire and that the State then failed to
       sufficiently explain its challenges. The State argued that defendant’s trial had black jurors so
       that the court correctly found no pattern or prima facie case of racial discrimination. When the
       court noted that the State explained the Hawkins challenge, defendant argued that the State’s
       explanation was insufficient because other veniremen had criminal histories.
¶ 17       The court continued the hearing so that it could examine the record regarding jury selection.
       After it did so, the court spread of record that 2 black veniremen were seated and 1 stricken
       from the first panel and 1 black venireman was stricken and 1 seated from the second panel,
       so that there were only 5 black prospective jurors out of 28 total. The court noted that it found
       no prima facie case on the first objection and on the second “I never did—I sort of passed it
       slightly, the first prong about finding the prima facie showing, to really ask the State for a
       reason why they excused *** Hawkins.” The court found the State’s explanation—Hawkins’s
       undisclosed conviction for a crime against a child—to be sufficient at the time and still found
       it so. “It’s not necessarily a fantastic reason, but it doesn’t require one that’s fantastic. It
       requires one that’s race-neutral. They did not want a juror [who] was arrested for sexually
       abusing a minor, even though it was a while back, and I think that’s race-neutral.” The court
       denied the posttrial motion.

¶ 18                                          D. Sentencing
¶ 19       The presentencing investigation report (PSI) stated in relevant part that defendant had prior
       felony convictions for a drug offense in 1994, unlawful use of a weapon by a felon (UUWF)
       in 1998, aggravated unlawful use of a weapon (AUUW) in 2002 in case No. 01-CR-25658,
       and armed robbery in 2005.
¶ 20       The record shows that the 2002 AUUW conviction was under paragraphs (a)(1) and
       (a)(3)(A) of the AUUW statute then in force, which was a Class 2 felony as defendant had a
       prior felony conviction. 720 ILCS 5/24-1.6(a)(1), (a)(3)(A), (d) (West 2000). The record shows
       that defendant was charged in case No. 01-CR-25658 with two counts each of AUUW and
       UUWF, all allegedly committed on the same day in 2001, but does not show whether he was
       found guilty of more than one count, with merger for sentencing, or of the sentenced AUUW
       count alone.
¶ 21       At the sentencing hearing, the court noted that defendant had 15-year firearm
       enhancements for both offenses, sentencing would be concurrent because there was no bodily
       harm shown, he would have to serve 85% of his aggravated kidnapping sentence, and the
       armed robbery count could receive an extended term because defendant had a prior conviction
       for armed robbery. The State argued in relevant part that defendant had an extensive criminal
       history including three serious offenses involving weapons. The defense argued in mitigation,
       seeking the minimum sentence, and defendant addressed the court denying that he committed
       the instant offenses.


                                                   -4-
¶ 22       The court sentenced defendant to concurrent prison terms of 35 and 21 years. In explaining
       the sentence, the court called attention to defendant’s prior armed robbery conviction but did
       not mention his other prior convictions. The court explained that 35 years at 50% credit was
       essentially the same term—between 17 and 18 years—as 21 years at 85%. The court stated
       that defendant would serve 17 years and 6 months for armed robbery but 17 years, 10 months,
       and 6 days for aggravated kidnapping. Defendant filed his notice of appeal immediately.

¶ 23                                        III. ANALYSIS
¶ 24       On appeal, defendant contends that (1) the trial court did not properly follow the three-
       stage procedure for evaluating Batson claims and (2) he should be resentenced for armed
       robbery because his prior conviction for AUUW is facially unconstitutional and void ab initio.

¶ 25                                             A. Batson
¶ 26       Defendant contends that the trial court did not properly follow the three-stage procedure
       for evaluating Batson claims. Specifically, he argues that the court erred when it (1) did not
       have the State explain its peremptory challenge of Wilson once the court found a prima facie
       case after the State peremptorily struck Hawkins, (2) found the striking of Wilson proper
       without explanation, and (3) accepted the State’s explanation of the Hawkins challenge without
       examining whether it was a pretext.
¶ 27       The State argues that defendant forfeited this claim because he did not object to the court
       not demanding an explanation of the Wilson challenge following his objection to the Hawkins
       strike. However, immediately after the court disposed of the Hawkins challenge, defendant
       asked the court to reopen or reconsider the Wilson challenge, and the court declined. Combined
       with the fact that defendant alleged in his Batson claim in his amended posttrial motion that
       the “State failed to provide a sufficient reason for the dismissals” (emphasis added), we will
       not find forfeiture. The State also argues on the merits that the trial court did not find a
       prima facie case and that defendant did not establish a pattern of discriminatory use of
       peremptory strikes where the venire and the jury included black persons in similar proportion.
¶ 28       “[T]he State’s privilege to strike individual jurors through peremptory challenges[ ] is
       subject to the commands of the Equal Protection Clause,” which “forbids the prosecutor to
       challenge potential jurors solely on account of their race or on the assumption that black jurors
       as a group will be unable impartially to consider the State’s case against a black defendant.”
       Batson, 476 U.S. at 89. This principle also applies to gender discrimination in peremptory
       challenges. People v. Gonzalez, 2019 IL App (1st) 152760, ¶ 65. Generally, there is a
       “methodical three-step *** approach” to Batson claims: “(1) defendant must make a
       prima facie showing that the prosecutor exercised a peremptory strike on the basis of race;
       (2) the burden then shifts to the prosecutor to provide a race-neutral reason for excluding the
       juror in question; and (3) the trial court then weighs the evidence and determines if the
       defendant proved purposeful discrimination.” People v. Davis, 233 Ill. 2d 244, 253, 255 (2009)
       (Davis II).
¶ 29       While the striking of even a single prospective juror for a discriminatory purpose violates
       a defendant’s constitutional rights, the mere fact that the State peremptorily challenged a
       venireman of the same race as the defendant, or the mere number of veniremen of the
       defendant’s race peremptorily challenged, will not by itself make a prima facie case. People v.
       Davis, 231 Ill. 2d 349, 360-61 (2008) (Davis I). The party making a Batson claim bears the

                                                   -5-
       burden of making a prima facie case. Davis II, 233 Ill. 2d at 262. The court shall consider all
       relevant facts and circumstances in determining whether a defendant has made a prima facie
       case. Id. at 256. Relevant factors include:
               “(1) the racial identity between the party exercising the peremptory challenge and the
               excluded venirepersons; (2) a pattern of strikes against African-Americans on the
               venire; (3) a disproportionate use of peremptory challenges against African-
               Americans; (4) the level of African-American representation in the venire compared to
               the jury; (5) the prosecutor’s questions and statements of the challenging party during
               voir dire examination and while exercising peremptory challenges; (6) whether the
               excluded African-American venirepersons were a heterogeneous group sharing race as
               their only common characteristic; and (7) the race of the defendant, victim and
               witnesses.” (Internal quotation marks omitted.) Davis I, 231 Ill. 2d at 362.
¶ 30       Once a prima facie case has been made, the second stage occurs: the State must provide a
       neutral basis for the strike—that is, an explanation based on something other than the
       venireman’s race or gender as applicable—and the defendant may rebut that explanation as
       pretextual. Id. at 362-63. “Though this requirement imposes a limitation in some cases on the
       full peremptory character of the historic challenge, we emphasize that the prosecutor’s
       explanation need not rise to the level justifying exercise of a challenge for cause.” Batson, 476
       U.S. at 97. A venireman’s criminal history is a neutral reason for exclusion. Gonzalez, 2019
       IL App (1st) 152760, ¶ 71.
¶ 31       At the third stage, the court determines whether the defendant has shown purposeful
       discrimination in light of the explanation and any rebuttal. Davis I, 231 Ill. 2d at 363. “The
       ultimate burden of persuasion regarding racial motivation rests with, and never shifts from, the
       opponent of the strike.” Id. “[W]hen the trial court does not determine whether the defendant
       made a prima facie showing, the State offers an explanation for the peremptory challenge, and
       the court rules on the ultimate question of intentional discrimination, then the issue of whether
       the defendant made a prima facie showing becomes moot.” Gonzalez, 2019 IL App (1st)
       152760, ¶ 67. Generally, a trial court’s ultimate decision on a Batson claim will not be
       overturned unless it is clearly erroneous. Davis II, 233 Ill. 2d at 261; Gonzalez, 2019 IL App
       (1st) 152760, ¶ 68.
¶ 32       Here, we agree with the State that the record does not support a key proposition in
       defendant’s contention of error: that the trial court found a prima facie case after the Hawkins
       challenge. If the court did not find a prima facie case, then it was not required under Batson to
       demand an explanation of the Wilson challenge, its later remark that the Wilson strike was
       proper was not a ruling that the State had provided an adequate Batson-required explanation,
       and it was not required under Batson to examine whether the State’s explanation of the
       Hawkins strike was pretextual. In short, the contention that the court did not follow the three-
       stage procedure for Batson claims rests upon the contention that the first stage—a prima facie
       finding—was reached.
¶ 33       However, while the court asked the State for an explanation of the Hawkins challenge,
       when the State demurred, the court said only that “I think there might be” a prima facie case.
       The court explained in denying the posttrial motion that it “never did” find a prima facie case
       but “sort of passed it slightly, the first prong about finding the prima facie showing, to really
       ask the State for a reason why they excused *** Hawkins.” In other words, the record
       establishes that, without having found a prima facie case but with an abundance of caution, the

                                                   -6-
       trial court erred to defendant’s benefit by asking for the reason for the Hawkins challenge.
       Especially in light of the fact that defendant did not argue until his posttrial motion that the
       State’s reason was inadequate, we see no reason to find that the court’s ultimate ruling of
       denying defendant’s Batson claim was clearly erroneous.

¶ 34                                               B. Sentencing
¶ 35       Defendant also contends that he should be resentenced on armed robbery because his 2002
       conviction for AUUW is facially unconstitutional and thus void. The State does not dispute
       that the AUUW conviction is void and must be vacated but argues that we need not remand
       this case for resentencing because the court did not rely upon the AUUW conviction in its
       sentencing.
¶ 36       Defendant was convicted in 2002 in case No. 01-CR-25658 of AUUW under paragraphs
       (a)(1) and (a)(3)(A) of the AUUW statute then in force, which was in essence possessing in
       public a firearm that was immediately accessible, uncased, and loaded. 720 ILCS 5/24-
       1.6(a)(1), (a)(3)(A) (West 2000). That version of AUUW is facially unconstitutional. In re
       N.G., 2018 IL 121939, ¶ 32. Thus, a conviction for that version of AUUW “must be treated by
       the courts as if it did not exist, and it cannot be used for any purpose under any circumstances.”
       Id. ¶ 36. Courts have “an independent duty to vacate the void judgment and may do so
       sua sponte” so long as they have jurisdiction and no bar, such as forfeiture, applies. Id. ¶ 57.
       Just as our supreme court in N.G. affirmed the vacatur of the void prior conviction for AUUW
       before it (id. ¶¶ 33, 86), we vacate defendant’s void prior conviction for AUUW. 1
¶ 37       We now turn to whether this case should be remanded for resentencing of defendant’s
       armed robbery conviction. Generally, a sentence within statutory limits is set aside only for an
       abuse of discretion. People v. Cross, 2019 IL App (1st) 162108, ¶ 190. Armed robbery and
       aggravated kidnapping are Class X felonies with a 15-year sentence enhancement when
       committed while armed with a firearm, so that the sentencing range for each is 21 to 45 years.
       720 ILCS 5/10-2(a)(6), (b), 18-2(a)(2), (b) (West 2012); 730 ILCS 5/5-4.5-25(a) (West 2012).
       We generally defer to the trial court’s sentencing determination because, having heard the
       witnesses and observed the evidence, it is in the best position to determine the appropriate
       sentence. Cross, 2019 IL App (1st) 162108, ¶ 190. The trial court has wide latitude in
       sentencing a defendant to any term within the applicable statutory range so long as the court
       does not consider incompetent evidence or improper aggravating factors nor ignore pertinent
       mitigating factors. Id.
¶ 38       However, a void prior conviction is incompetent evidence at sentencing.
               “[A] facially unconstitutional statute and any conviction based on the statute must be
               treated as if they never existed. Because they are nonexistent, as a matter of federal
               constitutional law, and must therefore be ignored by the courts, using them against a

           1
             We need not address, but leave for another court to determine if the issue arises again, whether the
       vacatur requires reversal of defendant’s conviction in case No. 01 CR 25658 or merely entry of a
       modified judgment. He was charged with AUUW and UUWF, and the record before us does not resolve
       whether he was found guilty of UUWF and AUUW, with two or more guilty counts merged into count I
       of AUUW for sentencing, or of the latter alone. If he was found guilty of UUWF, he would not be
       entitled to have his conviction reversed as void in its entirety but to have a UUWF conviction entered
       in its stead.

                                                       -7-
                defendant in any subsequent proceeding, civil or criminal, is not only conceptually
                impossible (if something has no legal existence how can it be given any legal
                recognition?) but would subvert the very constitutional protections that resulted in the
                statute being found facially invalid to begin with ***.” (Emphasis in original.) N.G.,
                2018 IL 121939, ¶ 74.
       Thus, where the State presented a defendant’s void prior AUUW conviction and asked the trial
       court to consider it in sentencing him and the “record [did] not indicate to what extent the court
       considered the AUUW conviction when crafting the sentences for defendant’s other
       convictions,” this court reversed the AUUW conviction and remanded for resentencing on the
       other offenses, finding that “the AUUW conviction cannot be used for any purpose, including
       to increase his punishment for a new offense.” People v. Alexander, 2019 IL App (3d) 170168,
       ¶ 29 (citing N.G., 2018 IL 121939, ¶ 38). “[S]ince the State did refer to the now vacated
       conviction[ ] at sentencing, we believe it is more prudent to remand for a resentencing, where
       the trial court may impose the same sentence or a different one.” Cross, 2019 IL App (1st)
       162108, ¶ 202.
¶ 39       Here, defendant received the minimum applicable sentence for aggravated kidnapping but
       received an armed robbery sentence 14 years above the minimum sentence. The PSI listed the
       AUUW conviction, and the State argued it in aggravation as one of his three offenses involving
       weapons. Ordinarily, we could not conclude on such facts that the trial court’s reliance on
       defendant’s prior conviction in case No. 01-CR-25658 was so insignificant that it did not result
       in a greater sentence. However, unlike Alexander, the record clearly establishes that
       defendant’s AUUW conviction did not affect the trial court’s sentencing decision. The court
       explained that it was crafting defendant’s armed robbery sentence with 50% credit for good
       behavior and his aggravated kidnapping sentence where 85% must be served (730 ILCS 5/3-
       6-3(a)(2)(ii), (a)(2.1) (West 2012)) so that he would serve between 17 and 18 years’
       imprisonment, assuming good conduct and not considering presentencing detention. Indeed,
       as the trial court noted, the 21-year minimum sentence for aggravated kidnapping results (with
       the aforesaid provisos) in 17 years and over 10 months’ imprisonment while the facially above-
       minimum 35-year sentence for armed robbery results in 17 years and 6 months’ imprisonment.
       The court’s detailed and clear explanation of its sentencing decision refutes the otherwise
       eminently reasonable principle that we cannot presume in light of a sentence above the
       minimum that the void prior conviction had no effect.

¶ 40                                       IV. CONCLUSION
¶ 41      Accordingly, we vacate defendant’s conviction for AUUW in case No. 01-CR-25658. The
       judgment of the circuit court in the instant case is affirmed.

¶ 42      Affirmed.




                                                   -8-